623 S.E.2d 584 (2005)
360 N.C. 64
In re J.D.S., A Minor Child.
appealed by John Lee SANDOVAL.
No. 511P05.
Supreme Court of North Carolina.
November 3, 2005.
Susan J. Hall, Fayetteville, for John Lee Sandoval.
Lori W. Rosbrugh, Wilmington, for Department of Social Services.
Jana Lucas, for Guardian Ad Litem.

ORDER
Upon consideration of the petition filed by Respondent (Father) on the 9th day of September 2005 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd day of November 2005."